                        Case 3:20-mj-02192-MAT Document 1 Filed 04/09/20 Page 1 of 2
AO 442 (REV. 12/85)




                              UNITED STATES DISTRICT COURT
                                                                                                            FILED
                                                                                                          04/09/2020
                               WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                         Clerk, U.S. District Court
                                                                                                   Western District of Texas


                                                                                                  By:
                                                                                                                                Deputy




USA                                                              §
                                                                 § CRIMINAL COMPLAINT
vs.                                                              § CASE NUMBER: EP:20-M -02192(1) - MAT
                                                                 §
(1) ERICK ARENAS-PASCUAL AKA PASCUAL ERICK                       §
LEONARDO


                I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about April 07, 2020 in El Paso county, in the WESTERN DISTRICT OF TEXAS defendant

did, being an alien to the United States, enter, attempt to enter, or was found in the United States after having been

previously excluded, deported, or removed from the United States without receiving permission to reapply for admission

to the United States from the Attorney General of the United States and the Secretary of Homeland Security, the

successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title               8               United States Code, Section(s)       1326

.

                I further state that I am a Border Patrol Agent and that this complaint is based on the following facts: "The

DEFENDANT, Erick ARENAS-Pascual, an alien to the United States and a citizen of Mexico was found north of the Rio

Grande River approximately 3 miles east of the Ysleta Port of Entry in El Paso, Texas, which is in the Western District

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,                               /s/ De Leon, Jonathan
                                                                                Signature of Complainant
                                                                                Border Patrol Agent


04/09/2020                                                                 at   EL PASO, Texas
File Date                                                                       City and State



MIGUEL A. TORRES                                                                ______________________________
UNITED STATES MAGISTRATE JUDGE                                                  Signature of Judicial Officer
                  Case 3:20-mj-02192-MAT Document 1 Filed 04/09/20 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:20-M -02192(1)

WESTERN DISTRICT OF TEXAS

(1) ERICK ARENAS-PASCUAL AKA PASCUAL ERICK LEONARDO

FACTS   (CONTINUED)

of Texas. From statements made by the DEFENDANT to the arresting agent, the DEFENDANT was determined
to be a native and citizen of Mexico, without immigration documents allowing him to be or remain in the
United States legally. The Defendant has been previously removed from the United States to Mexico,
February 15, 2020, through Paso Del Norte Port of Entry in El Paso, Texas. Defendant has not previously
received the expressed consent from the Attorney General of the United States or the Secretary of Homeland
Security to reapply for admission into the United States.

Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.

IMMIGRATION HISTORY:
The DEFENDANT has been removed one time, the last one being to MEXICO on February 15, 2020, through
PASO DEL NORTE, TX, BRIDGE

CRIMINAL HISTORY:
07/13/2019, EL PASO COUNTY, BURG OF BLDG(F), ACC, UNKNOWN.
09/13/2019, Santa Teresa, NM, RE-ENTRY OF REMOVED ALIENS(F), CNV, 53 DAYS CONFINEMENT.
